CHAPMAN, Justice.
This is an appeal by J. B. Marion d/b/a J. B. Marion & Company from an adverse judgment based upon a jury verdict in favor of W. B. Hammonds in which he sued for breach of contract to purchase all the cotton appellee grew on two designated farms in 1961 at thirty cents per pound.
Appellant accepted the first seventy-five bales and refused one hundred and seven bales, telling appellee he did not have the money to pay for them. He also told him to sell the cotton and sue them for the difference. This is exactly what he did after taking the cotton cards to “half a dozen or more offices over on Cotton Row,” selling to a cotton buyer by the name of Vandiver for the highest price offered.
The court submitted an issue as to whether appellee exercised ordinary care to sell the one hundred and seven bales of cotton for a fair market value, to which the jury answered in the affirmative. The only point raised is that “ * * * the burden *350was upon plaintiff to secure a jury finding as to the fair market value of such cotton at the time of breach and the place of delivery.” The exact same point was raised in J. B. Marion d/b/a J. B. Marion & Company v. Bowers, Tex.Civ.App., 371 S.W.2d 575.
We have previously disposed of that point in the case just cited and here refer to that opinion for a proper disposition of this case.
Accordingly, the judgment of the trial court is in all things affirmed.